Sheldon, J.
Taking the evidence, as upon this report it must be taken, most favorably for the plaintiff, the jury could have found that she attempted to board the defendant’s car in *513full sight of the conductor and while it was at a standstill; but that before she had got fairly upon the car, as soon as she had put her foot upon the second step at the rear entrance, the conductor gave the signal for the car to start, and it started with so sudden and violent a jerk as to throw her down and injure her, although as might have been found she had hold upon the handle of the door. From these facts, the jury could draw the inferences that she was in the exercise of due care, that the conductor was negligent in starting the car before she had reached a place of safety upon it, and, if her hold was so broken, that the motorman was- negligent in the manner in which he started the car. Rand v. Boston Elevated Railway, 198 Mass. 569. Lacour v. Springfield Street Railway, 200 Mass. 34. Ryan v. Pittsfield Electric Street Railway, 203 Mass. 283. Tapper v. Boston Elevated Railway, 204 Mass. 151. Black v. Boston Elevated Railway, 206 Mass. 80, 81. Work v. Boston Elevated Railway, 207 Mass. 447.
That the plaintiff’s testimony on cross-examination differed in some respects from her statements on direct examination was simply a matter for the jury to weigh.
Under the terms of the report there must be a new trial.
So ordered.